In the

United States Court of Appeals
                  For the Seventh Circuit

No. 12-2555

U NITED S TATES OF A MERICA,
                                                     Plaintiff-Appellee,
                                    v.

A SWAN D. S COTT,
                                                 Defendant-Appellant.


               Appeal from the United States District Court
        for the Southern District of Indiana, Indianapolis Division.
        No. 1:04-cr-0137-SEB-KPF-1—Sarah Evans Barker, Judge.



    S UBMITTED F EBRUARY 14, 2013  —D ECIDED M ARCH 29, 2013




    Before P OSNER, W OOD , and T INDER, Circuit Judges.
  W OOD , Circuit Judge. Aswan Scott pleaded guilty to
distribution of 50 or more grams of crack cocaine, in
violation of 21 U.S.C. § 841(a)(1). His plea agreement,




  After examining the briefs and record, we have concluded
that oral argument is unnecessary. The appeal is therefore
submitted on the briefs and record. See F ED . R. A PP .
P. 34(a)(2)(C).
2                                               No. 12-2555

which was entered under Federal Rule of Criminal Pro-
cedure 11(c)(1)(C), specified a prison term of 192 months;
the district court accepted the agreement and that sen-
tence. Later, Scott filed a motion under 18 U.S.C.
§ 3582(c), seeking a reduction in his sentence based on
changes to the U.S. Sentencing Guidelines. The district
court denied that motion, and Scott now appeals,
arguing that the court’s statement of reasons was insuf-
ficient to allow us to review its exercise of its discretion.
Because Scott was not eligible for a reduced sentence,
see Freeman v. United States, 131 S. Ct. 2685 (2011),
we affirm the district court’s denial of the motion.
  When a plea agreement is governed by Rule 11(c)(1)(C)
and accepted by the court, the judge does not play as
great a role as usual in selecting the final sentence.
Rule 11(c)(1)(C) provides that the prosecutor and the
defendant may
    agree that a specific sentence or sentencing range is
    the appropriate disposition of the case, or that a
    particular provision of the Sentencing Guidelines, or
    policy statement, or sentencing factor does or does
    not apply (such a recommendation or request binds
    the court once the court accepts the plea agreement).
See F ED. R. C RIM. P. 11(c)(1)(C) (numbered 11(e)(1)(C) at
the time of Scott’s plea, but otherwise identical). If the
court accepts such an agreement, “it must inform the
defendant that . . . the agreed disposition will be
included in the judgment.” F ED. R. C RIM. P. 11(c)(4).
  Scott’s plea agreement took this form. The record in-
dicates that he chose to accept a binding sentence of
No. 12-2555                                              3

192 months in order to induce the government to dismiss
a repeat-offender notice that it had filed under 21 U.S.C.
§ 851. (The supplement to the plea agreement and
Scott’s pre-sentence investigation report reflect a prior
felony drug conviction.) Had the government not
done so, Scott would have been subject to a 240-
month mandatory minimum sentence. See 21 U.S.C.
§ 841(b)(1)(A). In the section of the agreement that speci-
fied the 192-month sentence, the parties stated that
they made “no stipulation” about a criminal-history
score, and they calculated no sentencing guidelines
range. They did, however, stipulate that Scott’s base
offense level is 34.
  Earlier, Scott had filed a § 3582(c)(2) motion asking
the district court to reduce his sentence based on Amend-
ment 711 to the Sentencing Guidelines, which retro-
actively lowered the base offense level for some drug
crimes involving crack cocaine. U.S.S.G. app. C,
amend. 711. The district court denied the motion, explain-
ing that the amendment “does not have the effect of
lowering the defendant’s applicable guideline range.”
Scott was not eligible for a reduction, the district court
explained, because Scott “was sentenced pursuant to a
binding Plea Agreement to a specific sentence not tied
to the guideline range.” Scott did not appeal. Instead,
he filed a second § 3582(c)(2) motion, this time seeking
a reduced sentence under Amendment 750. The
district court denied the motion. Its only explanation
appeared on a form with boxes describing a number
of the factors recognized by 18 U.S.C. § 3553(a). It
checked line 3, which reads as follows in its entirety:
4                                               No. 12-2555

    The defendant is eligible for a reduction under this
    amendment, but the Court has determined that such
    a reduction is not appropriate because of the nature
    and seriousness of the danger to any person or the
    community that may be posed by a reduction in
    sentence. (Application Note 1(B) of U.S.S.G. § 1B1.10.)
   On appeal Scott contends that the district court did
not adequately explain its reasons for denying his
second motion; this procedural defect, he argues, makes
meaningful appellate review of its decision impossible.
See United States v. Marion, 590 F.3d 475, 478 (7th Cir.
2009) (holding that “[s]ome minimal explanation is re-
quired” to allow this court to review the denial of a
§ 3582(c)(2) motion). We share his concern with the use
of a form order like this. The whole point of the district
court’s duty to take into account the factors outlined
by section 3553(a) is to apply them to the particulars of
a defendant’s case. A form might be an acceptable
starting point, but an explanation of the reason why a
particular factor applies, rather than a flat statement that
it does, will normally be necessary both to guide the
district court’s choices and to provide a basis for appel-
late review. Compare Bjornson v. Astrue, 671 F.3d 640, 645-
46 (7th Cir. 2012) (criticizing the use of boilerplate in
Social Security decisions). Indeed, here the form intro-
duced an error into the district court’s analysis, because
it stated that he was eligible for a reduction in his sen-
tence, and as we explain in a moment, he was not.
  Whether the form was correct or not, however, will not
necessarily drive the outcome of a case, and it does not
No. 12-2555                                                5

do so here. As the district court correctly observed when
it denied Scott’s first motion, Scott’s plea agreement
makes him ineligible for a sentence reduction. A
defendant who agrees to a specific sentence in a plea
agreement under Rule 11(c)(1)(C) generally is not
eligible to receive a reduced sentence under § 3582(c)(2)
because that statute does not grant relief for sentences
based not on a guidelines range, but on an agreed term.
See Freeman, 131 S. Ct. at 2697-98 (Sotomayor, J., con-
curring); United States v. Dixon, 687 F.3d 356, 359 (7th Cir.
2012) (concluding that Justice Sotomayor’s concurrence
is controlling under Marks v. United States, 430 U.S. 188,
193 (1977)); United States v. Weatherspoon, 696 F.3d 416,
422 (3d Cir. 2012) (same). The only exceptions occur
when the plea agreement specifies that the sentence
must be within an identified guidelines range or
states that the basis for an agreed term is a particular
sentencing range. See Freeman, 131 S. Ct. at 2697-98
(Sotomayor, J., concurring); Dixon, 687 F.3d at 359;
Weatherspoon, 696 F.3d at 422.
  Scott’s plea agreement did not identify a guidelines
range or suggest that the agreed-upon sentence was
based on the guidelines. To the contrary, although the
agreement mentioned a base offense level, it expressly
refused to calculate a criminal-history score and thus
omitted one of the critical inputs necessary to find a
final advisory guidelines range. It is therefore impossible
to infer from this agreement that the parties based
their agreed 192-month term on any guidelines range,
let alone a range that the Sentencing Commission
reduced through a retroactive amendment, as § 3582(c)(2)
6                                                No. 12-2555

contemplates. In Dixon, the plea agreement specified
both an offense level and a criminal-history category, but
because the agreement did not “expressly link” those
calculations to the agreed sentencing range, we con-
cluded that it did not meet either of the Freeman excep-
tions. Here, Scott’s plea agreement did not even
calculate a criminal-history score, nor was there an
attempt to link his criminal history and offense level to
his agreed sentence. Therefore, any error that the
district court may have made in failing to provide an
adequate explanation or in the use of its form is beside
the point. It correctly rejected Scott’s motion to have
his sentence reduced under § 3582(c)(2).
    The judgment of the district court is A FFIRMED.




                            3-29-13